Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 12, 2021

The Court of Appeals hereby passes the following order:

A22A0446. KRYSTAL JOY LUCADO v. HUGH DAVID COHERD.

      In this action for modification of child support and visitation, Krystal Joy
Lucado seeks to appeal the trial court’s order granting Hugh David Coherd’s petition
for declaratory judgment on the appropriate interest rate to be applied to Coherd’s
child support arrearage.1 Coherd has filed a motion to dismiss the appeal. We lack
jurisdiction because the order at issue is not subject to direct appeal.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be initiated by filing an application for discretionary review.
OCGA § 5-6-35 (a) (2), (b). Because this case involves the collection of child
support, it is a domestic relations case within the meaning of the statute. See Booker
v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 427 (731 SE2d 110) (2012) (an
action in which the “underlying subject matter is the obligation to provide child
support” is “a domestic relations case subject to review only by application”).
Although Coherd also sought to modify visitation in his action, which is a part of
custody, Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013), and orders
regarding custody are directly appealable under OCGA § 5-6-34 (a) (11), the order
at issue in this appeal does not include any child custody rulings, so it does not fall
within the scope of this provision. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d
160) (2017).
      Moreover, the order at issue is an interlocutory ruling, as the trial court


      1
        Lucado filed a notice of appeal to Supreme Court, which transferred the
appeal to this Court. See S21A1080, Sept. 21, 2021.
scheduled the final hearing on all outstanding matters in the case to occur at a later
time. Accordingly, Lucado can not obtain appellate review of the order without
complying with the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b),
which includes obtaining a certificate of immediate review. See Duke v. State, 306
Ga. 171, 172 (1) (829 SE2d 348) (2019); Scruggs v. Ga. Dept. of Human Resources,
261 Ga. 587, 589 (1) (408 SE2d 103) (1991). Lucado sought a certificate of
immediate review, «V11, R143-158» but it appears that the trial court denied her
request. The denial of a request for a certificate of immediate review is not an
appealable ruling. See Price v. State, 237 Ga. 352, 352-353 (2) (227 SE2d 368)
(1976).
      Lucado’s failure to follow the interlocutory appeal procedure deprives this
Court of jurisdiction over the appeal. See generally Bailey v. Bailey, 266 Ga. 832,
832-833 (471 SE2d 213) (1996) (party seeking appellate review from an interlocutory
order that also implicates the discretionary application statute must comply with the
interlocutory application statute). Accordingly, Coherd’s motion to dismiss is hereby
GRANTED, and this appeal is hereby DISMISSED. See Bailey, 266 Ga. at 833.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.